Name: Regulation (EEC) No 1457/75 of the Commission of 5 June 1975 supplementing Regulation (EEC) No 1108/68 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: prices;  trade policy;  agricultural policy;  distributive trades;  processed agricultural produce
 Date Published: nan

 6. 6 . 75 No L 145/17Official Journal of the European Communities REGULATION (EEC) No 1457/75 OF THE COMMISSION of 5 June 1975 supplementing Regulation (EEC) No 1108/68 on detailed rules of application for public storage of skimmed-milk powder Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 804/68 ( ! ) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2), and in particular Article 6 (7) thereof ; Whereas, pursuant to Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1014/68 (3) of 20 July 1968 laying down general rules for the public storage of skimmed ­ milk powder, as last amended by Regulation (EEC) No 121 1 /69 (4), the intervention agency designates the available storage depot to which the skimmed-milk powder offered for intervention is to be delivered ; whereas, except in special cases to be determined, the selected storage depot must be the nearest to the place where the skimmed-milk powder is stored ; Whereas the storage space available to the Irish inter ­ vention agency ; is now virtually exhausted ; whereas that intervention agency is unable within the time available to find other available storage depots in Ireland ; whereas for the quantities which will be offered to it in the coming months it will therefore be obliged to designate storage depots to be managed by it in another Member State, namely the United Kingdom ; whereas other intervention agencies are liable to be confronted with similar problems and will have to solve them in a similar way ; Whereas for the proposed solution to be workable it is necessary to supplement Commission Regulation (EEC) No 1108/68 (5) of 27 July 1968 on detailed rules of application for public storage of skimmed ­ milk powder, as last amended by Regulation (EEC) No 1093/75 (6), in order to take account on payment of the purchase price expressed in the currency of the purchasing Member State of the monetary compensa ­ tory amounts applied in the course of transport of the product to the storage depot in the other Member State : Article 1 An Article 3a as follows is added to Regulation (EEC) No 1108/68 : 'Article 3a 1 . Where the nearest available storage depot as designated by the intervention agency in accor ­ dance with Article 3 ( 1 ) of Regulation (EEC) No 1014/68 is situated in another Member State and where monetary compensatory amounts are applied in trade between the two Member States concerned for the product in question , the inter ­ vention agency buying in shall : (a) charge an amount equal to the difference between the monetary compensatory amounts applied at the time of transport to the desig ­ nated storage depot, if such difference is posi ­ tive ; (b) pay a supplement equal to the difference, if such difference is negative . Payment of the purchase price shall be subject to the production of documentary evidence as to the monetary compensatory amounts applied . 2 . The sale of skimmed-milk powder held by an intervention agency in a storage depot situated in another Member State shall be effected on the same price terms as sales by the intervention agency of that other Member State .' (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 74, 22. 3 . 1975, p. 1 . (3) OJ No L 173 , 22 . 7 . 1968 , p. 4 . (4) OJ No L 155, 28 . 6 . 1969 , p. 13 . (5) OJ No L 184, 29 . 7 . 1968 , p. 34. 6 OJ No L 109 , 29 . 4 . 1975, p. 5 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 6 . 6 . 75No L 145/ 18 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1975. For the Commission P.J. LARDINOIS Member of the Commission